DENIED and Opinion Filed November 18, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00540-CV

                       IN RE TOBY TOUDOUZE, Relator

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-08531

                         MEMORANDUM OPINION
               Before Justices Schenck, Partida-Kipness, and Nowell
                            Opinion by Justice Schenck
      Before the Court is relator’s May 15, 2020 petition for writ of mandamus. In

the petition, relator challenges the trial court’s order disqualifying his attorney and

attorney’s firm from representing him in the underlying lawsuit.

      Entitlement to mandamus relief requires relator to show that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on the petition, real parties in interest’s response, relators’ reply, and the

record before us, we conclude that relator has failed to show his entitlement to the
relief requested. Accordingly, we deny the petition for writ of mandamus. See TEX.

R. APP. P. 52.8(a).




                                         /David J. Schenck/
                                         DAVID J. SCHENCK
                                         JUSTICE
200540F.P05




                                       –2–